Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “unshieldable”.  It is not clear how to interpret this language.  In particular, it was well-known in the art that electrical signals can be shielded (e.g., a Faraday cage), so it is not clear what is meant by “unshieldable”.  Furthermore, the next element of the claim recites a filter “to reduce” the EMI (i.e., to shield the EMI generated, at least in part, by the signal), so that the claim has a scope that includes an “unshieldable” electric signal which is shielded by the filter.  Therefore, it is not clear how to interpret “unshieldable” electrical signal, and it is not clear how to interpret this “unshieldable” signal being shielded as recited in the claim.
Claim 1, line 6, recites “below a predetermined maximum value”.  It is not clear how this further limits the scope of the claim.  For example, if an apparatus contains the filter structure configured to reduce an amplitude of EMI at a predetermined frequency, it is not clear how one would determine if the filter were configured to do so below a predetermined maximum value.  
Claim 3 recites that the “predetermined frequency is a target frequency”.  This is vague and it is not clear how this would further limit the structure of the device.  Furthermore, the claim does not use this “target frequency” to further define some structure or element of the claim, or to otherwise define this element in a manner that would clarify how it further limits the particular structure of the claimed apparatus.  Considered another way, it is not clear how one could look at device and determine whether it is within the scope of this limitation.  See the discussion of “predetermined maximum value” above.
Claim 5 recites “the input signal”.  There is insufficient antecedent basis for this limitation.
Claim 13, line 4, recites “unshieldable”.  It is not clear how to interpret this language.  See the discussion of claim 1.  
Claim 13, lines 6-7, recites “below a predetermined maximum value”.  It is not clear how this further limits the scope of the claim.  See the discussion of claim 1.  
Claim 15 recites that the “predetermined frequency is a target frequency”.  This is vague and it is not clear how this would further limit the structure of the device.  Furthermore, the claim does not use this “target frequency” to further define some step or element of the claim, or to otherwise define this element in a manner that would clarify how it further limits the particular 
The dependent claims are rejected because they depend from one or more of the claims rejected above and they fail to further limit the scope in a manner to overcome the rejections.

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “wherein the optical component comprises a photodiode”.  This claim depends from claim 5 which had already defined the optical component as a photodiode.
Claim 9 recites “wherein the optical component comprises a light emitting device”.  This claim depends from claim 8 which had already defined the optical component as a light emitting device.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0115279 (Moran).

Regarding claim 1, Moran teaches an optical transmitter and/or receiver (FIG. 1: optical transmitter 100), comprising:
(FIG. 1: E/O Transducer Driver 110; [0020]: “The EMI reduction filter filters out a significant portion of the EMI of concern from the electrical signal provided by the electro-optic transducer driver.”);
a filter downstream from the electrical signal generator configured to reduce an amplitude of electromagnetic interference (EMI) at the predetermined frequency below a predetermined maximum value (FIG. 1: EMI Reduction Filter 120; [0029]: “In a first embodiment, EMI reduction filter portion 220A may be designed to filter out unwanted components from an electrical signal at a first frequency.”);
an interface through which the EMI can pass in the absence of the filter; and 
an optical component configured to receive the electrical signal (FIG. 1: E/O Transducer 130) or provide an input signal to the electrical signal generator.

FIG. 1 of Moran is reproduced below for convenience.

    PNG
    media_image1.png
    865
    500
    media_image1.png
    Greyscale

Moran teaches that it was known that EMI is generated by electronic components, and that the EMI can interfere with other electronic components if not shielded.  See, for example, Moran at:
[0005] The operation of an optical transceiver is, however, susceptible to its operating environment. One obvious example of an operating environmental influence is Electro-Magnetic Interference ("EMI"). EMI naturally occurs when the operation of one component causes the unwanted propagation of an electromagnetic field. That electromagnetic field may interfere with the functioning of other proximate electronic components, hence the term "electro-magnetic interference". Since the components inside an optical transceiver are always in close proximity to each other, EMI is a major problem in optical transceivers. 
See also [0006]-[0008] for further discussion of EMI.  This recognizes the existence of EMI and teaches that EMI can interfere with electronic components or devices if not shielded.  From this it is obvious that the EM fields interact or interface with components when they cause interference.  The areas in or around a device or component where the EM field enters and creates this interference is an “interface” through which the EMI can pass in the absence of a filter.
Therefore, although not explicitly illustrated in FIG. 1, it would have been obvious that there is an interface through which the EMI can pass in the absence of the filter.  It is for this reason, at least in part, that Moran uses the filter 120 in FIG. 1.

Regarding claim 2, Moran teaches the optical transmitter and/or receiver of Claim 1, wherein the optical transmitter and/or receiver generates the EMI when the electrical signal is generated ([0020]: “The EMI reduction filter filters out a significant portion of the EMI of concern from the electrical signal provided by the electro-optic transducer driver.”).

Moran at:
[0005] The operation of an optical transceiver is, however, susceptible to its operating environment. One obvious example of an operating environmental influence is Electro-Magnetic Interference ("EMI"). EMI naturally occurs when the operation of one component causes the unwanted propagation of an electromagnetic field. That electromagnetic field may interfere with the functioning of other proximate electronic components, hence the term "electro-magnetic interference". Since the components inside an optical transceiver are always in close proximity to each other, EMI is a major problem in optical transceivers. 

[0006] Many of the components in an optical transceiver have a high sensitivity to extraneous analog signals. If these components encounter any EMI, it can lead to distortion and error in the electric or optical signal that the component produces. For example, if the optical transmitter encounters EMI produced by the electro-optic transducer driver, then the optical transmitter may incorporate the EMI signal and transmit an incorrect transmit signal. In addition, the optical transmitter may be damaged by the EMI signals. 

See also [0007]-[0008] for further discussion of EMI.  

Regarding claim 3, Moran teaches the optical transmitter and/or receiver of Claim 1, wherein the predetermined frequency is a target frequency of the electrical signal ([0029]: “In a first embodiment, EMI reduction filter portion 220A may be designed to filter out unwanted components from an electrical signal at a first frequency.”).  

Regarding claim 4, Moran teaches the optical transmitter and/or receiver of Claim 1, wherein the electrical signal is a differential signal ([0023]: “two connections are illustrated between the electro-optic transducer driver 110 and the EMI reduction filter 120 for differential signaling”).

Regarding claim 7, Moran teaches the optical transmitter and/or receiver of Claim 1, ([0023]: “Although two connections are illustrated between the electro-optic transducer driver 110 and the EMI reduction filter 120 for differential signaling, the electro-optic transducer driver 110 may also have one connection in the case of a single-ended output driver.”).

Regarding claim 8, Moran teaches the optical transmitter and/or receiver of Claim 7, wherein the electrical signal generator comprises the laser driver ([0022]: “Electro-optic transducer driver 110, which may be, but is not limited to, a laser driver or a Light Emitting Diode (LED) driver”), and the optical component comprises a light emitting device configured to receive the single-ended signal ([0025]: “Electro-optical transducer 130, which may be a laser or an LED”).

Regarding claim 9, Moran teaches the optical transmitter and/or receiver of Claim 8, wherein the optical component comprises a light emitting device ([0025]: “Electro-optical transducer 130, which may be a laser or an LED”).

Regarding claim 10, Moran teaches the optical transmitter and/or receiver of Claim 9, wherein the light emitting device comprises a laser diode ([0025]: “Electro-optical transducer 130, which may be a laser or an LED”).

Regarding the laser being implemented as a laser diode, laser diodes were well-known and the Examiner takes Official Notice thereof.  It would have been obvious that the laser can be implemented in a known manner, such as a laser diode.  

Regarding claim 11, Moran teaches the optical transmitter and/or receiver of Claim 1, wherein the filter comprises a capacitor coupled to a ground potential (FIG. 2: cap 233A coupled to voltage source 235A; [0032]: “Voltage source 235A may be any low voltage source, a suitable example being ground.”).

Cap 232A is also coupled to voltage source 235A via cap 233A and inductor 234A.  See also caps 232B and 233B, and voltage source 235B, also in FIG. 2.  See also the caps 332A, 332B, 333A, and 333B, and voltage source 335 in FIG. 3.

Regarding claim 12, Moran teaches the optical transmitter and/or receiver of Claim 11, wherein the capacitor comprises a metal feature capacitively coupled to the electrical signal, connected to and/or continuous with the ground potential (FIG. 2: electrical signal received at line 211; [0028]: “EMI reduction filter 220A receives an electrical signal from the electro-optic transducer driver over connection 211”; FIG. 2: line 211 is capacitively coupled to voltages source via cap 232A and/or cap 233A).

Regarding the metal feature, it was well-known that electrical components, such as capacitors and inductors, include electrically-conductive metal features for carrying current into and out of the components, and the Examiner takes Official Notice thereof.  It would have been obvious that the electrical components in Moran could be embodied in a known manner, such as using metal features.  
In FIG. 2, the terminal of cap 233A is capacitively coupled to the electrical signal .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 4 above, and further in view of US 2018/0175963 (Soto)

Regarding claim 5, Soto teaches the optical transmitter and/or receiver of Claim 4, wherein the electrical signal generator comprises the linear amplifier, and the optical component comprises a photodiode configured to provide the input signal to the linear amplifier (FIG. 6A: PD 315a and LA 317a; [0048]: “On the receive side of the transceiver 100 as part of an implementation of RX 133 in an Optical Module 326 … received by an optical detector, such as the photo diode (PD) 315a, 315b … transmitted to a Linear Amplifier (LA) 317a, 317b as a differential signal or a single-ended signal 318a, 318b …”).

Moran teaches an optical transmitter.  Moran also teaches that it was known to use an optical receiver with the transmitter in an optical transceiver.  See, for example, [0003]:
[0003] Typically, data transmission in such networks is implemented by way of an optical transmitter (also referred to as an electro-optic transducer), such as a laser or Light Emitting Diode (LED). The electro-optic transducer emits light when current is passed there through, the intensity of the emitted light being a function of the current magnitude through the transducer. Data reception is generally implemented by way of an optical receiver (also referred to as an optoelectronic transducer), an example of which is a photodiode. The optoelectronic transducer receives light and generates a current, the magnitude of the generated current being a function of the intensity of the received light. 

[0004] Various other components are also employed by the optical transceiver to aid in the control of the optical transmit and receive components, as well as the processing of various data and other signals. For example, such optical transceivers typically include an electro-optic transducer driver (e.g., referred to as a "laser driver" when used to drive a laser signal) configured to control the operation of the optical transmitter in response to various control inputs. The optical transceiver also generally includes an amplifier (e.g., often referred to as a "post-amplifier") configured to perform various operations with respect to certain parameters of a data signal received by the optical receiver. 

Although Moran at FIG. 1 does not illustrate the receiver, Soto does illustrate an optical transceiver including both a transmitter portion and a receiver portion.  See, for example, FIG. 6A:

    PNG
    media_image2.png
    857
    475
    media_image2.png
    Greyscale

This also illustrates a PD 315a and linear amp 317a on the receiver side.  In this embodiment, the LA acts as a signal generator and the PD 315a is an optical component that provides an input signal to the LA 317a
It would have been obvious that the optical transmitter in Moran can be implemented in a known manner, such as part of an optical transceiver with a receive portion implemented in a known manner, such as with a PD and LA as taught in Soto.  It also would have been obvious to Moran on the receive side of the transceiver for the same purposes that it was used on the transmit side (i.e., to reduce EMI).  Both references are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the optical transmitter and receiver will operate to transmit and receive optical signals and the EM filter will reduce unwanted EMI).  

Regarding claim 6, Moran teaches the optical transmitter and/or receiver of Claim 5, wherein the optical component comprises a photodiode ([0003]: “Data reception is generally implemented by way of an optical receiver (also referred to as an optoelectronic transducer), an example of which is a photodiode.”).

Claims 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran.

Regarding claim 13, Moran teaches a method of reducing electromagnetic interference (EMI) in an optical transmitter and/or receiver (FIG. 1: optical transmitter 100), comprising:
using an electrical signal generator, generating an electrical signal that is unshielded or unshieldable at a predetermined frequency (FIG. 1: E/O Transducer Driver 110; [0020]: “The EMI reduction filter filters out a significant portion of the EMI of concern from the electrical signal provided by the electro-optic transducer driver.”);
using a filter downstream from the electrical signal generator, reducing an amplitude of the EMI in the electrical signal at the predetermined frequency below a predetermined maximum value, wherein the optical transmitter and/or receiver include an interface through which the EMI can pass in the absence of the filter (FIG. 1: EMI Reduction Filter 120; [0029]: “In a first embodiment, EMI reduction filter portion 220A may be designed to filter out unwanted components from an electrical signal at a first frequency.”); and
either (i) receiving in a first optical component the electrical signal in which the amplitude of the EMI is reduced (FIG. 1: E/O Transducer 130) or (ii) providing an input signal from a second optical component to the electrical signal generator.

This method corresponds to the operation of the apparatus in claim 1.  See the discussion of claim 1 for a more detailed explanation of the art.

Regarding claim 14 Moran teaches the method of Claim 13, wherein the optical transmitter and/or receiver generates the EMI when the electrical signal is generated ([0020]: “The EMI reduction filter filters out a significant portion of the EMI of concern from the electrical signal provided by the electro-optic transducer driver.”).

See also, for example, Moran at:
[0005] The operation of an optical transceiver is, however, susceptible to its operating environment. One obvious example of an operating environmental influence is Electro-Magnetic Interference ("EMI"). EMI naturally occurs when the operation of one component causes the unwanted propagation of an electromagnetic field. That electromagnetic field may interfere with the functioning of other proximate electronic components, hence the term "electro-magnetic interference". Since the components inside an optical transceiver are always in close proximity to each other, EMI is a major problem in optical transceivers. 

[0006] Many of the components in an optical transceiver have a high sensitivity to extraneous analog signals. If these components encounter any EMI, it can lead to distortion and error in the electric or optical signal that the component produces. For example, if the optical transmitter encounters EMI produced by the electro-optic transducer driver, then the optical transmitter may incorporate the EMI signal and transmit an incorrect transmit signal. In addition, the optical transmitter may be damaged by the EMI signals. 

See also [0007]-[0008] for further discussion of EMI.  

Regarding claim 15 Moran teaches the method of Claim 13, wherein the predetermined frequency is a target frequency of the electrical signal ([0029]: “In a first embodiment, EMI reduction filter portion 220A may be designed to filter out unwanted components from an electrical signal at a first frequency.”).  

Regarding claim 16 Moran teaches the method of Claim 13, wherein the electrical signal is a differential signal ([0023]: “two connections are illustrated between the electro-optic transducer driver 110 and the EMI reduction filter 120 for differential signaling”).

Regarding claim 18 Moran teaches the method of Claim 13, wherein the electrical signal is a single-ended signal ([0023]: “Although two connections are illustrated between the electro-optic transducer driver 110 and the EMI reduction filter 120 for differential signaling, the electro-optic transducer driver 110 may also have one connection in the case of a single-ended output driver.”).

Regarding claim 19 Moran teaches the method of Claim 18, wherein the electrical signal generator comprises a laser driver ([0022]: “Electro-optic transducer driver 110, which may be, but is not limited to, a laser driver or a Light Emitting Diode (LED) driver”), and the optical component comprises a light emitting device ([0025]: “Electro-optical transducer 130, which may be a laser or an LED”).

claim 20 Moran teaches the method of Claim 13, wherein the filter comprises a capacitor coupled to a ground potential (FIG. 2: cap 233A coupled to voltage source 235A; [0032]: “Voltage source 235A may be any low voltage source, a suitable example being ground.”).

Cap 232A is also coupled to voltage source 235A via cap 233A and inductor 234A.  See also caps 232B and 233B, and voltage source 235B, also in FIG. 2.  See also the caps 332A, 332B, 333A, and 333B, and voltage source 335 in FIG. 3.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 16 above, and further in view of Soto

Regarding claim 17, Soto teaches the method of Claim 16, wherein the optical component comprises a photodiode, and the electrical signal generator comprises a linear amplifier (FIG. 6A: PD 315a and LA 317a; [0048]: “On the receive side of the transceiver 100 as part of an implementation of RX 133 in an Optical Module 326 … received by an optical detector, such as the photo diode (PD) 315a, 315b … transmitted to a Linear Amplifier (LA) 317a, 317b as a differential signal or a single-ended signal 318a, 318b …”).

This would have been obvious.  See the claim 5 for a more detailed discussion of the art as it applied to these limitations.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 6,369,924 (Scharf) teaches an optical transceiver in which there is an EMI shield between the transmitter and receiver portions.  See FIG. 3 and col 5, line 65 to col 6, line 31.

    PNG
    media_image3.png
    514
    292
    media_image3.png
    Greyscale

 (14)   As perhaps best shown in FIG. 3, the forward housing portion 30a includes three pairs of upper and lower longitudinally extending slots 65a, 65b, 66a, 66b, 67a, 67b. A first pair of slots 65a, 65b receives the side edges of the first circuit board 36 of the transmitter portion 26. The second pair of slots 66a, 66b receives the EMI shield 35, and the third pair of slots 67a, 67b receives the circuit board of 37 of the receiver circuit portion 27. The slotted arrangement facilitates assembly and accurate positioning of the circuit boards 26, 27 and the EMI shield 35 in parallel vertical orientations. The transmitter and receiver circuit boards 26, 27 are relatively closely positioned, and operate at relatively high operating frequencies, e.g. of 150 MHZ or greater; however, the EMI shield 35 reduces the potential for coupling noise between the circuit boards. 

(15)   The EMI shield 35 is preferably an electrically conductive material, such as a metal, and the housing 30 may also be conductive to shield adjacent modules 25. The housing 30 and EMI shield 35 may be tied to a circuit ground on the mounting board 22 by a designated conductive pin as will be readily appreciated by those skilled in the art. 

(16)   One method aspect of the invention is for making an optical transceiver module 25 of a type comprising a housing 30, an optical transmitter portion 26 comprising a first substrate or circuit board 36 having a first major surface, and an optical receiver portion 27 comprising a second substrate or circuit board 37 having a first major surface. The method preferably comprises the steps of positioning the first and second substrates 36, 37 within the housing 30 so that the respective first and second major surfaces are opposing and in spaced apart relation from one another, and positioning an EMI shield 35 within the housing and extending between the first and second major surfaces of the first and second substrates. 
In particular, there is an EMI shield 35 between the transmitter 26 and receiver 27 circuit boards.  
US 2014/0140702 (Truong) teaches an optical transceiver.  See, for example, FIG. 4 and [0024]:

    PNG
    media_image4.png
    602
    443
    media_image4.png
    Greyscale

 [0024] With continued reference to FIG. 4, an optical transceiver 34 within the capsule 32 is configured to convert electrical signals from the avionic computer 10 to optical signals using a light source and driver (not shown). The optical transceiver 34 is further configured to receive optical signals using a light detector and amplifier (not shown), and to convert those signals to electrical signals for input into the avionic computer 10. The optical transceiver may use two optical fibers for transmit and receive separately, or employ a multiplexer/demultiplexer (not shown) to combine the optical input and output signals onto a single optical fiber. 
US 2003/0020986 (Pang) teaches that EMI was a known problem in optical communications, and that shielding was known to be used to reduce EMI.  It also teaches that, in optical transceivers, separate shielding is used between receiver and transmitter components.  See, for example:
[0005] Because of the high transmission frequencies utilized in fiber optic communication, crosstalk between receive and transmit signals is of concern. Additionally, electromagnetic interference (EMI) is of concern due to the high frequency of operation of the fiber optic modules. In order to reduce EMI, shielding of the electrical components is required which is usually accomplished by attaching a metal shield to the substrate of the fiber optic module and connecting it to ground. In order to avoid electronic crosstalk and EMI, the fiber optic transceiver usually employs separate components and separate shielding of fiber optic receiver and fiber optic transmitter components. In order to avoid optical crosstalk where light or photons can interfere between communication channels, the fiber optic transceiver usually employs separate optical elements for coupling light or photons into and out of the optical fiber for fiber optic receiver and fiber optic transmitter. Using separate optical elements requires additional components and increases the costs of fiber optic transceivers. It is desirable to reduce the component count of fiber optic transceivers such that they are less expensive to manufacture. 
FIG. 1 illustrates an optical transceiver using EMI shielding 109 between the transmitter PCB 106 and the receiver PCB 108.  It also illustrates shielding using ground planes 114, 118 and shielding housing 119.

    PNG
    media_image5.png
    798
    534
    media_image5.png
    Greyscale


[0066] Referring now to FIG. 1, a simplified cutaway view of the first embodiment of the invention is illustrated. FIG. 1 illustrates a fiber optic module 100 coupling to a pair of fiber optic cables 101. Fiber optic module 100 includes an optical block 102 and an electrical element 104. The optical block 102 may also be referred to as a nose, an optical port, an alignment block, an optical connector, an optical receptacle or receptacle. The optical block 102 can interface to an optical connector such as an LC, MT-RJ or VF-45 optical connector. The electrical element 104 includes a transmit printed circuit board (PCB) 106, a receive PCB 108, an optional internal shield 109, a light transmitter 110, a light receiver 111, and a shielded housing or cover 119. The light transmitter 110 and light receiver 111 are optoelectronic devices for communicating with optical fibers using light of various wavelengths or photons. An optoelectronic device is a device which can convert or transduce light or photons into an electrical signal or an electrical signal into light or photons. The transmitter 110 is a packaged emitter, that converts an electrical signal into emitting light or photons, such as a semiconductor laser or LED, preferably packaged in a TO can. The receiver 111 is a packaged photodetector, that detects or receives light or photons and converts it into an electrical signal, such as a photo diode, preferably package in a TO can. However other packages, housings or covers, or optoelectronic devices for receiving and transmitting light or photon may be used for the receiver 111 or transmitter 110. 

[0067] Each of the optoelectronic devices, receiver 111 and transmitter 110, have terminals. In one embodiment, terminals of one or more optoelectronic devices couple to thruholes of the PCB 106 or PCB 108 or both. In another embodiment, terminals of one or more optoelectronic devices couple to an edge connector of the PCB 106 or PCB 108 or both. In one embodiment, the transmit PCB 106 includes electrical components 112 (transmitter integrated circuit (laser driver), resistors, capacitors and other passive or active electrical components), pins 113, and a ground plane 114. The electrical components 112 control the transmitter 110 and buffer the data signal received from a system for transmission over an optical fiber. In one embodiment, the receive PCB 108 includes electrical components 116 (receiver integrated circuit (transimpedance amplifier and post amplifier), resistors, capacitors and other passive or active electrical components), pins 117, and a ground plane 118. The electrical components 116 control the receiver 111 and buffer the data signal received from an optical fiber. The ground planes 114 and 118 and the shielded housing or cover 119 are coupled to ground. In another embodiment, a pin header consisting of a dielectric medium that is molded over a plurality of pins, is used to couple to through holes in the PCB 108 or PCB 106. The electrical components 116 and pins 117 are sandwiched between the ground plane 118 and the shielding 119 to shunt electromagnetic fields to ground and avoid crosstalk in the receive PCB 108. Electrical components 112 and pins 113 are sandwiched between the ground plane 114 and the shielded housing or cover 119 to shunt electromagnetic fields generated by these components to ground and avoid crosstalk in the transmit PCB 106. Optional internal shielding 109 further provides additional crosstalk protection between printed circuit boards. If ground planes 114 and 118 are not used, then internal shielding 109 is required to reduce the electromagnetic fields that may be generated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636